332 S.W.3d 266 (2011)
Gene E. DUDLEY, Sr., Appellant,
v.
KCPD CHIEF CORWIN, et al., Respondent.
No. WD 71270.
Missouri Court of Appeals, Western District.
January 11, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 1, 2011.
Gene E. Dudley, Sr., Appellant Pro Se, for appellant.
Caleb M. Lewis, Jefferson City, MO, for respondent.
Before Division One: JAMES M. SMART, JR., P.J., MARK PFEIFFER, and CYNTHIA L. MARTIN, JJ.


*267 ORDER

PER CURIAM:
Gene Dudley appeals the circuit court's dismissal of his petition against members of the Kansas City Police Department, in which he sought compensation for the loss of his personal property. Dudley contends that the court erred in setting aside an interlocutory order of default against one defendant and in granting the defendants' motions to dismiss. The judgment is affirmed. Rule 84.16(b).